         Case 2:18-cv-01668-EFB Document 30 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                                         No. 2:18-cv-1668-EFB
12                       Plaintiff,
13            v.                                             ORDER RE SETTLEMENT & DISPOSITION
14    PAJIS STATION LLC; SAEED OIL CO.,
      a California Corporation,
15
                         Defendants.
16

17

18

19           On September 28, 2020, the court was informed that the parties have settled the case in its
20   entirety. See ECF No. 29.
21           Accordingly, the court now orders that dispositional documents are to be filed not later
22   than sixty (60) days from the date of this order.
23           All hearing dates heretofore set in this matter, including the December 3, 2020 settlement
24   conference, are VACATED.
25   /////
26   /////
27   /////
28


                                                         1
       Case 2:18-cv-01668-EFB Document 30 Filed 09/29/20 Page 2 of 2

 1         FAILURE TO COMPLY WITH THIS ORDER MAY BE GROUNDS FOR THE
 2   IMPOSITION OF SANCTIONS ON ANY AND ALL COUNSEL OR PARTIES WHO
 3   CONTRIBUTED TO THE VIOLATION OF THIS ORDER.
 4         IT IS SO ORDERED.
 5   DATED: September 28, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
